Exhibit 10.5
(KENNAMETAL LOGO) [l41583l4158301.gif]
KENNAMETAL INC.
NONSTATUTORY STOCK OPTION AWARD
Grant Date: ______________
     Kennametal Inc. (the “Company”) hereby grants to «name» (the “Optionee”),
as of the Grant Date listed above, this Nonstatutory Stock Option Award (the
“Option”) to purchase «number of stock options» shares of the Company’s Capital
Stock, par value $1.25 per share (the “Shares”), at the price of $XX.XX per
Share, subject to the terms and conditions of the Kennametal Inc. Stock and
Incentive Plan of 2010 (the “Plan”) and the additional terms listed below.
Capitalized terms used herein, but not otherwise defined, shall have the same
meaning ascribed to them in the Plan.
1. The Option must be exercised within ten (10) years from the Grant Date and
only at the times and for the number of Shares as follows: (a) prior to the
first anniversary of the Grant Date, the Option is not exercisable as to any
Shares; (b) on the first anniversary of the Grant Date, one-fourth (1/4) of the
Shares under the Option will vest and become exercisable; (c) on the second
anniversary of the Grant Date, an additional one-fourth (1/4) of the Shares
under the Option will vest and become exercisable; (d) on the third anniversary
of the Grant Date, an additional one-fourth (1/4) of the Shares under the Option
will vest and become exercisable; and (e) on the fourth anniversary of the Grant
Date, the remaining one-fourth (1/4) of the Shares under the Option will vest
and become exercisable.
2. This Option is intended to be exempt from coverage under Section 409A of the
Internal Revenue Code (which deals with nonqualified deferred compensation) and
the regulations promulgated thereunder, and the Company reserves the right to
administer, amend or modify the Option or to take any other action necessary or
desirable to enable the Option to be interpreted and construed accordingly.
Notwithstanding the foregoing, the Optionee acknowledges and agrees that
Section 409A may impose upon the Optionee certain taxes or interest charges for
which the Awardee is and shall remain solely responsible.
3. All other terms and conditions applicable to this Option are contained in the
Plan. A copy of the Plan and related Prospectus is available on the Kennametal
Infonet in the Shared Services - Human Resources Portal under the Total Rewards
tab, as well as on your account page at www.Fidelity.com under Plan Information
and Documents.

            KENNAMETAL INC.
      By:   Kevin G. Nowe         Title: Vice President, Secretary and General
Counsel           

